Citation Nr: 1748584	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-02 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1969 to August 1972.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

In June 2016, the Veteran testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.

The Board remanded the case for further development in August 2016.  That development has been completed and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1. The Veteran's current tinnitus is at least as likely as not the result of an in-service event or injury.  

2. The Veteran does not have bilateral hearing loss that manifested in service or within one year thereafter or that is otherwise related to his military service.  






CONCLUSION OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016). 

2. Bilateral hearing loss was not incurred in active service and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107 (2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Here, the RO provided the Veteran with an adequate pre-adjudication VCAA notice in regard to his claim by a letter dated in July 2009.    

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records and DD Form 214 are on file.  Additionally, there are no outstanding post-service treatment records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination for his bilateral hearing loss and tinnitus in September 2009 and October 2016.    

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2016 opinion, when taken together and with other evidence of record, is adequate to decide the case.  The opinion sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination and is supported by adequate rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The examiner's opinion was predicated on a full reading of all available records, including the Veteran's service treatment records, post-service treatment records, as well as the Veteran's lay statements.  Barr, 21 Vet. App. 303, 312; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Additionally, as the October 2016 opinion was obtained pursuant to the Board's August 2016 remand and is sufficient to decide this claim, the Board finds substantial compliance with the August 2016 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998) where there was substantial compliance with Board's remand instructions).


II. Governing Law

The Veteran has claimed that his current tinnitus and bilateral hearing loss are due to noise exposure during his military service.  Specifically, he asserts that he was exposed to noise from, among other things, regular fire missions.  See June 2016 Board Hearing Transcript at 3.  The Veteran's DD Form 214 shows that his military specialty was as a mortar man.  The Board finds that the Veteran's statements are competent and credible and his reported noise exposure is consistent with the circumstances of his military service.  

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2016). 

To establish service connection, "the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir.2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency). 

For the showing of a chronic disease in service, there is required to be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, tinnitus and sensorineural hearing loss are considered chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 25 (2015)(holding that the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma). 

Additionally, veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (tinnitus and sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year from the day of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2016); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2016); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II. Tinnitus 

The Veteran contends that his current tinnitus is related to his time in active service.   During his hearing before the Board, the Veteran stated that he first heard ringing in his ears during service.  Moreover, the Veteran reported that tinnitus had been continuous since that time.  Thus, the Board finds that the Veteran has a current diagnosis of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Moreover, the Veteran is competent to report that his symptoms of tinnitus have continued since his military service and the Board has no reason to doubt the credibility of his lay assertions.  

The Board acknowledges that the October 2016 VA examiner provided a negative nexus opinion in regard to the Veteran's tinnitus.  However, the Board finds this opinion is of limited probative value, as the examiner did not consider the Veteran's statements regarding continuity of symptomatology.  Rather, he found that tinnitus was not present at separation, which is inconsistent with the Veteran's competent and credible lay statements.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value)

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).  The Board finds that the Veteran's statements as to the onset of tinnitus are competent and credible, and this lay evidence indicates a relationship between the current disability and the in-service noise exposure. 

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for tinnitus is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55  (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'....[I]f... the play is close, i.e., 'there is an approximate balance of positive and negative evidence, 'the veteran prevails by operation of [statute].").

III. Bilateral Hearing Loss

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for bilateral hearing loss.  

As noted above, it is conceded that the Veteran had noise exposure while in service.  However, the Veteran's service treatment records do not document any complaints, diagnosis, or treatment for hearing loss.  In fact, in the Veteran's August 1972 report of medical history, he indicated that he did not have any ear trouble.  A clinical examination at that time also found his ears and drums to be normal.
Following his separation from service, there is no indication in the record to suggest that the Veteran sought treatment for hearing loss, and there is no evidence of either disorder within one year of his military service.  Indeed, the Veteran did not complain of hearing loss for many years following his separation from service.  

Based on this evidence, the Board finds that neither bilateral hearing loss, nor manifestations sufficient to identify the disease entity, was shown during service.  The pertinent regulations require that manifestations are "noted" in the service records and that is not case in this instance.  Therefore, while sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the diseases or any characteristic manifestations of hearing loss were shown in the service records.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and bilateral hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309. 

The remaining question is whether his current hearing loss is otherwise related to his military service, including his noise exposure therein.

In this regard, in October 2016 the Veteran was afforded a VA examination to determine the etiology of his claimed hearing loss.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his active military service.  The examiner conceded that the Veteran had been exposed to hazardous noise exposure while in active service, and the examiner took the Veteran's reports of hearing loss while in service into account in his rationale.  

In his supporting rationale, the examiner noted that electronic hearing testing from the Veteran's entrance and separation examinations showed no significant threshold shift beyond normal measurement variability.  Thus, the examiner opined that the Veteran did not have a hearing injury while in service.  The examiner reported that noise induced hearing loss is usually distinguished by the presence of a notch in audiometric testing, whereas, age related hearing loss generally shows a sloping decrease in hearing thresholds.  The examiner indicated that the Veteran's audiometric examination at separation did not show any notches.  The examiner noted that the Veteran's VA audiology examination in June 2009 showed a possible/slight notch; however, he opined that, due to the fact that the examination was conducted approximately 37 years after separation from service, it was most likely indicative of post-service occupational/recreational noise exposure than from military noise exposure.  

The examiner also addressed whether or not the Veteran's hearing loss was a result of delayed onset from military noise exposure, to which he opined that it was not.  To that end, the examiner reported that damage to auditory hair cells typically result in deficits to hearing; however, as noted above, the Veteran's entrance and separation audiological examinations did not show a threshold shift.  He noted that hearing loss may progress due to a variety of factors, including sociocusis, age, medications, diet, etc., but that there was no evidence that there were delayed threshold changes following a short period of exposure.  He further noted that there was no compelling evidence indicating that progression of hearing loss directly attributed to the original exposure occurred when there was no permanent hearing loss at the time of exposure.  Accordingly, the examiner opined that the evidence showed that the Veteran did not experience a noise injury while in service.  

There is no other medical opinion indicating that the Veteran's hearing loss is related to his military service.

The Board has also considered the statements of the Veteran, asserting that his current hearing loss is related to his military service.  However, although he is competent to report on what he has observed, such as his symptomatology, the Board finds that his not competent to provide an opinion regarding a nexus between his current hearing loss and his military service, as that involves a complex medical question.  Moreover, the Board considered statements made by the Veteran's wife that, at some point after their marriage, the Veteran was told by a private audiologist that he had a hearing problem.  See June 2016 Board Hearing Transcript at 5.  Notably, the Board notes that the record indicates that the Veteran and his wife were married more than four years after the Veteran's separation from service.  See November 1976 Marriage Certificate.  Nevertheless, the Board finds that the specific, reasoned opinion of the October 2016 VA examiner is of greater probative weight in this case as to whether the Veteran's hearing loss is at least as likely as not related to his military noise exposure.  The examiner reviewed the claims file and the Veteran's own reported history, and he has training, knowledge, and expertise on which he relied to form his opinion.  He also provided a rationale for the conclusion reached.

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. Â§ 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Accordingly, the Veteran's claim for service connection for bilateral hearing loss is denied.

ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for bilateral hearing loss is denied.  




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


